Citation Nr: 1624838	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  14-41 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a pinguecula. 

2.  Entitlement to service connection for a psychiatric disability, diagnosed as a depressive disorder.

3.  Entitlement to service connection for a thyroid disability, to include as secondary to herbicide exposure.  

4.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.  

5.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

6.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.  

7.  Entitlement to an initial compensable evaluation for a scar of the right lower extremity. 

8.  Entitlement to an initial compensable evaluation for a scar of the left lower extremity.

9.  Entitlement to an initial compensable evaluation for the residuals of bronchopneumonia.

10. Entitlement to an initial compensable evaluation for defective vision.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1956 to October 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2013 rating decision of the San Juan, Puerto Rico, regional office (RO) of the Department of Veterans Affairs (VA).  

In the July 2016 Informal Hearing Presentation (IHP), the Representative appears to have raised the issues of entitlement to service connection for several additional eye disabilities, including glaucoma, retinopathy, bilateral small nasal pterygium, bilateral senile cataracts, blepharitis, and dry eyes.  VBMS 1/12/2016, Correspondence, p. 1.  

The Board observes that it previously denied the Veteran's claim for service connection for glaucoma in a November 2010 decision.  The submission of new and material evidence has not been alleged.  Furthermore, the claim for retinopathy will be dependent on the outcome of the claim for service connection for diabetes mellitus which is currently on appeal.  As for the remaining issues, the Veteran is advised that the IHP does not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.155(a).  The AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Regarding the claim of entitlement to service connection for pinguecula, an addendum opinion is required, as explained below.  

The service treatment records show a diagnosis of pinguecula of the right eye in September 1956.  VBMS 1/14/2015, STRs, p. 12.  The October 2012 VA examination report however is somewhat inconsistent as to the question of current disability.  One portion of the report appears to indicate that the Veteran has pinguecula of the right eye.  However, under the formal diagnoses only pterygium, glaucoma and cataracts are listed.  Moreover, in the discussion section, the examiner states that "on present exam he has a small nasal pterygium in the right eye which could have developed from pinguecula seen in (the) service treatment records, or be the pterygium described in the service treatment records."  

Service connection is already in affect for pterygium, evaluated as defective vision.  Service connection could potentially available for pinguecula, rated based on disfigurement or conjunctivitis.  See 38 C.F.R. §4.79, Diagnostic Code 6034.  Thus, it is possible for both disorders to be service-connected without violating the principles of pyramiding under 38 C.F.R. § 4.14.  However, given the inconsistencies in the examination report, clarification is required as to whether the Veteran has had pinguecula at any time during the claims period.

Further regarding the need for development, the Veteran contends that the initial evaluations assigned to his scar of the right lower extremity, scar of the left lower extremity, residuals of bronchopneumonia, and defective vision are inadequate.  

In the January 2016 IHP, the Veteran's representative relates that in a December 2015 telephone conversation, the Veteran reported that the symptomatology of each of his disabilities had increased in severity since the most recent VA examination.  The Veteran reported that the scars on his legs were painful and affected his ability to walk.  He noted that he had an appointment to visit his local VA Medical Center for a computed tomography scan of his lungs due to worsening symptoms.  He also reported a decrease in his visual acuity.  

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board finds that he must be scheduled for new VA examinations of his service connected disabilities.  

The Veteran's representative also contends that the opinion offered by the examiner from the June 2013 VA psychiatric examination is inadequate for rating purposes.  The representative argues that the opinion relies on the absence of evidence of a psychiatric diagnosis of treatment during service, and does not address the Veteran's contention that he was affected by the death of some servicemen he knew in an airplane crash or his reports of sadness ever since discharge.  The Board agrees that these matters must be addressed, and finds that the June 2013 examination report should be returned to the examiner for an addendum.  VBMS 6/27/2013, VA Examination, pp. 45, 60.

Furthermore, the Veteran contends that he has developed prostate cancer, diabetes mellitus, hypertension, and a thyroid condition due to exposure to herbicides such as Agent Orange while stationed at Shemya Air Force Base in Alaska.  

The Veteran did not serve in Vietnam, and is not presumed to have been exposed to herbicides.  Furthermore, he did not serve in Korea, Thailand, or any other locations where herbicides are known to have been used.  38 C.F.R. § 3.307.  He claims to have observed containers of Agent Orange at Shemya Air Force Base in Alaska, and to have been exposed at that time.

The Board observes that prostate cancer and diabetes mellitus are both disabilities that are presumed to be the result of herbicide exposure.  38 C.F.R. § 3.309(e).  While hypertension and thyroid conditions have no such presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The RO requested any documents showing the Veteran's exposure to herbicides from the National Personnel Records Center (NPRC) in September 2012.  A negative reply was received in October 2012.  However, the record shows that the development described at M21-1, Part IV, Subpart ii, 1.H.7.a for potential herbicide exposure at locations other than Vietnam, the Korean DMZ, or Thailand has not been completed.  The Board finds that this development must be completed in order to verify the Veteran's exposure prior to reaching a final decision on these claims.  

The Veteran's representative notes in the January 2016 IHP that the most recent VA treatment records in the claims file are over two years old.  Furthermore, he adds that the Veteran has continued to receive treatment from both VA and private sources for all of his claimed disabilities since that time.  The Board agrees that these records must be obtained and associated with the claims file.  

Finally, the Veteran's representative argues that the Veteran should be scheduled for VA examinations of his prostate cancer, thyroid condition, diabetes, and hypertension.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

The Board does not agree that the evidence is sufficient to provide an examination at this point.  The service treatment records are negative for all four of these claimed disabilities, and in the absence of evidence of herbicide exposure there is no evidence that the disabilities may be related to service.  Furthermore, while the representative states that the Veteran described a continuity of symptomatology for his claimed disabilities during the December 2015 telephone conversation, the evidence in the claims file does not show this continuity of symptomatology, and the symptoms that the Veteran described to the representative were not provided.  Therefore, the Board cannot make a finding that the evidence shows a continuity of symptomatology that is sufficient to meet the McLendon requirements.  However, the Board observes that this might change depending on whether or not the Veteran's herbicide exposure can be verified and whether or not he submits descriptions of the symptoms produced by his claimed disabilities since discharge.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all VA treatment records pertaining to the Veteran's claimed disabilities since July 2013 and associate them with the claims file.  

2. Send the claims file to the October 2012 eye examiner (or another comparably qualified examiner if that individual is no longer available).  The file should be reviewed and the examiner should clearly state whether pinguecula was present upon examination in October 2012 or at any other time since April 2005.  If so, it should be stated whether it is at least as likely as not that such pinguecula is related to active service.  If pinguecula is found to exist during the claims period, the examiner should also state whether it manifests as conjunctivitis or disfigurement, if either.

3.  Contact the Veteran and provide him an opportunity to submit updated private treatment records pertaining to the treatment of his claimed disabilities.  The Veteran should be informed that VA will request these records on his behalf if he identifies each source and provides permission, but that it is ultimately his responsibility to ensure that private records are received by VA.  

4.  Schedule the Veteran for a VA medical examination by an appropriate clinician for the purpose of determining the current nature and severity of his service connected scars of the lower extremities.  Any necessary tests or studies should be conducted and all findings should be reported in detail.  The examiner must provide a comprehensive rationale with reference to relevant medical findings for all opinions expressed.

5.  Schedule the Veteran for a VA medical examination by an appropriate clinician for the purpose of determining the current nature and severity of his service connected residuals of bronchopneumonia.  Any necessary tests or studies should be conducted and all findings should be reported in detail.  The examiner must provide a comprehensive rationale with reference to relevant medical findings for all opinions expressed.

6.  Schedule the Veteran for a VA medical examination by an appropriate clinician for the purpose of determining the current nature and severity of his service connected defective vision.  Any necessary tests or studies should be conducted and all findings should be reported in detail.  The examiner must provide a comprehensive rationale with reference to relevant medical findings for all opinions expressed.

7.  Return the report of the June 2013 VA psychiatric examination to the examiner.  The examiner should review the claims file and the examination report.  Afterwards, he should state whether it is as likely as not that the Veteran's depressive disorder was incurred due to active service.  

     The reasons for all opinions should be provided.  The examiner should specifically address the Veteran's contention that his depression is due to the death of his fellow servicemen due to an airplane crash in service, as well as his reports of sadness ever since discharge from service.  The examiner should note that the sole basis for a negative opinion cannot be the absence of medical records to confirm treatment for or a diagnosis of a psychiatric disability during or following service.

If the June 2013 examiner is no longer available, the examination report should be provided to a VA examiner of at least equal qualifications in order to obtain the requested opinions.  An additional examination should not be scheduled unless deemed necessary by the examiner.  

If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided.  

8.  Complete the development described at M21-1, Part IV, Subpart ii, 1.H.7.a for potential herbicide exposure at locations other than Vietnam, the Korean DMZ, or Thailand.  All findings and required memorandums must be placed in the claims file.  

9.  After completion of the above, consider whether or not the evidence is sufficient to require an examination in the Veteran's claims for service connection for prostate cancer, diabetes mellitus, hypertension, and/or a thyroid condition under McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  If the evidence is sufficient, schedule the examinations.  

10. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


